DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0302941 A1, hereinafter “Li”).
Regarding claims 1, 10, 11 and 20, Li teaches a method implemented in a  wireless transmit/receive unit (WTRU), the method comprising: communicating data traffic over a transfer control protocol (TCP) session with a multipoint transfer control protocol (MPTCP) stack running on the WTRU (figs. 1, 5a); anchoring to a first mobile edge (ME) host device (S50b of fig. 5a, ¶ [0097], the UE and the source server establish the MPTCP connection based on a TCP three-way handshake process, ¶ [0098]- ¶ [0103]); exchanging the data traffic with a server application over a first figs. 1, 5a, ¶ [0075] ); anchoring to a second ME  host device (¶ [0104]-¶ [0123], when the UE moves to a cell range of a target base station, the UE is handed over to the target base station. S56 of Fig. 5a, ¶ [0124]); responsive to anchoring to the second ME host device, receiving a first message indicating to the WTRU an establishment of a second MPTCP sub-flow (S56 of Fig. 5a, ¶ [0124]-¶ [0129], the target server establishes an MPTCP connection to the UE based on a three-way handshake process. The Target Server sends SYN+MP_JOIN packet to the UE); responsive to the first message, accepting the establishment of the second MPTCP sub-flow (Fig. 5a, ¶ [0128], the UE sends SYN+ACK+MP_JOIN to the target server), wherein the second sub-flow is configured not to exchange data traffic (¶ [0124]-¶ [0129], the target server establishes an MPTCP connection to the UE based on a three-way handshake process. Where it is implicit that the second sub-flow is not configured to exchange data until the three-way handshake is completed between the UE and the target server); receiving a second message configuring the second MPTCP sub-flow to exchange data traffic; and responsive to the second message, exchanging the data traffic with the server application over the second MPTCP sub-flow on the second ME host device (Fig. 5a, ¶ [0128], the target server receives SYN+ACK+MP_JOIN and sends an ACK+MP_JOIN packet to the UE, ¶ [0131], The UE transmits a service data packet using the MPTCP connection between the UE and the target server, ¶ [0156]).
 	Regarding claims 2 and 12, Li teaches the method of claim 1, further comprising receiving a third message and, responsive to third message, configuring the first sub-flow not to exchange data traffic (fig. 5a, ¶ [0134], ¶ [0135], release the MPTCP (first) connection between the UE and the source server, ¶ [0156]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Jacquot (“Test Bed for Multipath TCP”).

Li does not explicitly teach where the third message comprises an MP_PRIO message.
 	However, Li teaches the UE changes the priority of the MPTCP connection (fig. 5a, ¶ [0156], The UE increases a priority of the MPTCP connection between the UE and the target server, so that the priority of the MPTCP connection between the UE and the target server is higher than a priority of the MPTCP connection between the UE and the source server).
	Jacquot teaches receiving a third message and, responsive to third message, configuring the one of the sub-flows not to exchange data traffic; where the third message comprises an MP_PRIO message; responsive to the third message changing a configuration of one of the first sub-flows from a regular priority sub-flow configuration to a not-available priority sub-flow configuration (Page 17-18, MPTCP supports two priority levels: a normal priority and a backup priority. The priority of a sub-flow can be notified during handshake, in the MP_JOIN option, or after the sub-flow has been established, using MP_PRIO option. The second option allows the receiver to change the priority of a sub-flow dynamically. If an endpoint receives a message that sets the priority of a sub-flow to backup, it will avoid sending data on that sub-flow as long as other sub-flows are available).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive a third/MP_PRIO message and responsive to third message change a configuration of the first sub-flow from a regular priority (normal priority) sub-flow configuration to a not-available priority sub-flow (backup priority) 
 	Regarding claims 5-7 and 15-17, Li teaches the method of claim 1.
 	Li does not explicitly teach  further comprising, responsive to the second message configuring the second sub-flow as a regular priority sub-flow; wherein the second message comprises an MP_PRIO message.
	However, Li teaches the UE changes the priority of the MPTCP connection (fig. 5a, ¶ [0156], The UE increases a priority of the MPTCP connection between the UE and the target server, so that the priority of the MPTCP connection between the UE and the target server is higher than a priority of the MPTCP connection between the UE and the source server).
	Jacquot teaches establishing multiple sub-flows; wherein at least MPTCP sub-flow is configured not to exchange data traffic (Page 17, Fig. 5, where one of the sub-flow (e.g., sub-flow 3 with backup priority) of multiple sub-flows is configured not to exchange data traffic. If an endpoint receives a message that sets the priority of a sub-flow to backup, it will avoid sending data on that sub-flow as long as other sub-flows are available); receiving a second message configuring at one of the MPTCP sub-flows to exchange data traffic; and responsive to the second message, exchanging the data traffic the MPTCP sub-flow; wherein the second message comprises an MP_PRIO message; responsive to the second message, configuring one of the MPTCO sub-flows as a regular priority sub-flow (Pages 17-18, MPTCP supports two priority sub-flows: a normal priority and a backup priority. The priority of a sub-flow can be notified during handshake, in the MP_JOIN option, or after the sub-flow has been established, using MP_PRIO option. Where the second option allows the endpoint to change the priority of a sub-flow dynamically).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to establish the second sub-flow as a backup/pre-allocated priority sub-flow that is configured not to exchange data traffic and to change the priority of the second sub-flow in response to receiving a second/MP_PRIO message to configure the second MPTCP sub-flow as normal priority sub-flow (from a backup/pre-allocated priority sub-flow) to exchange data traffic and responsive to the second message, exchange the data traffic with the server application over the second MPTCP sub-flow on the second ME host device in the system of Li to comply with MPTCP specification requirements.
	Regarding claims 8, 9, 18 and 19, Li teaches the method of claim 1.
Li does not explicitly teach further comprising, responsive to the first message, configuring the second sub-flow not to exchange data traffic.
 	However, Li teaches the UE changes the priority of the MPTCP connection (fig. 5a, ¶ [0156], The UE increases a priority of the MPTCP connection between the UE and the target server, so that the priority of the MPTCP connection between the UE and the target server is higher than a priority of the MPTCP connection between the UE and the source server).
	Jacquot teaches establishing multiple sub-flow; wherein at least MPTCP sub-flow is configured not to exchange data traffic (Pages 17-18, Fig. 5, MPTCP supports two priority sub-flows: a normal priority and a backup priority. The priority of a sub-flow can be notified during handshake, in the MP_JOIN option, or after the sub-flow has been established, using MP_PRIO option. If an endpoint receives a message that sets the priority of a sub-flow to backup, it will avoid sending data on that sub-flow as long as other sub-flows are available).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to establish the second sub-flow as a backup/pre-allocated priority sub-flow that is configured not to exchange data traffic in the system of Li in view of Jacquot to comply with MPTCP specification requirements.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477